Case   1:19-cv-00007-CBA-VMS Document 150-1 Filed 07/23/20 Page 1 of 11 PageID #: 8605
 Atchley v. AstraZeneca UK Limited, Slip Copy (2020)
2020 WL 4040345


                                                                  Beth Susan Brinkmann, David M. Zionts, John Edward Hall,
                  2020 WL 4040345                                 Covington & Burling, LLP, Washington, DC, for Defendant
    Only the Westlaw citation is currently available.             F. Hoffmann-LA Roche Ltd.
   United States District Court, District of Columbia.
                                                                  David W. Bowker, Patrick Joseph Carome, Carl J. Nichols,
        Joshua ATCHLEY et al., Plaintiffs,                        Wilmer Cutler Pickering Hale & Dorr LLP, Washington, DC,
                     v.                                           for Defendants Genentech, Inc., Hoffmann-LA Roche Inc.
   ASTRAZENECA UK LIMITED, et al., Defendants.
                                                                  John B. Bellinger, III, Arnold & Porter Kaye Scholer
                Civil Case No. 17-2136 (RJL)                      LLP, Washington, DC, for Defendants Foreign Defendants,
                              |                                   Domestic Defendants.
                      Filed 07/17/2020

Attorneys and Law Firms
                                                                                 MEMORANDUM OPINION
Andrew Edward Goldsmith, David Charles Frederick, Joshua
Daniel Branson, Matthew M. Duffy, Thomas Graham                                        [Dkt. ## 128, 130]
Schultz, Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C.,
Ryan R. Sparacino, Sparacino PLLC, Washington, DC, for            RICHARD J. LEON, United States District Judge
Plaintiffs.
                                                                   *1 Plaintiffs in this suit are American service members,
Kenneth Leonard Wainstein, Neil Harvey MacBride, Davis            civilians, and their families who were murdered or wounded
Polk & Wardwell LLP, Washington, DC, Paul S. Mishkin,             by terrorist attacks in Iraq between 2005 and 2011.
Pro Hac Vice, Davis Polk & Wardwell LLP, New York,                They bring this suit against numerous pharmaceutical
NY, for Defendants Astrazeneca UK Limited, Astrazeneca            and medical equipment companies, some foreign and
Pharmaceuticals LP.                                               some domestic (collectively, “defendants”), alleging those
                                                                  companies knowingly financed the terrorist attacks that
David J. Weiner, John B. Bellinger, III, Robert Adam DeRise,      harmed them and are therefore liable under the Anti-
Arnold & Porter Kaye Scholer LLP, Washington, DC, Robert          Terrorism Act (“ATA”) and various state laws. All defendants
Reeves Anderson, Arnold & Porter Kaye Scholer LLP,                move to dismiss, arguing that plaintiffs’ complaint fails to
Denver, CO, for Defendants GE Healthcare USA Holding
                                                                  state a claim under the ATA. 1 See Defs.’ Mot. to Dismiss
LLC, GE Medical Systems Information Technologies, Inc.,
                                                                  (“Defs.’ Mot.”) [Dkt. # 128]. The foreign defendants move to
GE Medical Systems Information Technologies GmbH.
                                                                  dismiss for lack of personal jurisdiction. 2 See Foreign Defs.’
Alex Young K. Oh, Kannon K. Shanmugam, Jeh Charles                Mot. to Dismiss for Lack of Personal Jurisdiction (“Defs.’
Johnson, Pro Hac Vice, Paul, Weiss, Rifkind, Wharton &            Juris. Mot.”) [Dkt. #130].
Garrison LLP, Washington, DC, John F. Baughman, Pro Hac
Vice, Paul, Weiss, Rifkind, Wharton & Garrison LLP, New           1      Defendants are: AstraZeneca UK Limited,
York, NY, for Defendants Johnson & Johnson, Cilag Gmbh
                                                                         AstraZeneca Pharmaceuticals LP, GE Healthcare
International, Ethicon Endo-Surgery, LLC, Ethicon, Inc.,
                                                                         USA Holding LLC, GE Medical Systems
Janssen Ortho LLC, Janssen Pharmaceutica N.V., Johnson &
                                                                         Information Technologies, Inc., GE Medical
Johnson (Middle East) Inc., Ortho Biologics LLC.
                                                                         Systems Information Technologies GmbH,
Brian T. Gilmore, Christopher Nicholas Manning, Joseph G.                Johnson & Johnson, Cilag GmbH International,
Petrosinelli, Williams & Connolly LLP, Washington, DC,                   Ethicon Endo-Surgery, LLC, Ethicon, Inc., Janssen
Melissa B. Collins, Williams & Connolly LLP, Washingtin,                 Ortho LLC, Janssen Pharmaceutica N.V., Johnson
DC, for Defendants Pfizer Inc., Pfizer Enterprises Sarl, Pfizer          & Johnson (Middle East) Inc., Ortho Biologics
Pharmaceuticals LLC, Pharmacia & Upjohn Company LLC,                     LLC, Pfizer Inc., Pfizer Enterprises SARL,
Wyeth Pharmaceuticals Inc.                                               Pfizer Pharmaceuticals LLC, Pharmacia & Upjohn
                                                                         Company LLC, Wyeth Pharmaceuticals Inc., F.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Case   1:19-cv-00007-CBA-VMS Document 150-1 Filed 07/23/20 Page 2 of 11 PageID #: 8606
 Atchley v. AstraZeneca UK Limited, Slip Copy (2020)
2020 WL 4040345

       Hoffman-La Roche Ltd., Genentech, Inc., and                 Both the Ministry and Kimadia were openly plagued by
       Hoffman-La Roche Inc.                                       corruption and profiteering. Id. ¶¶ 48, 129-30, 173. By late
2                                                                  2004, the Sadrists controlled the Ministry and Kimadia. Id.
       Foreign defendants are: AstraZeneca UK Limited,             ¶¶ 10, 63, 66, 68, 69, 70, 71, 73, 104. The Sadrists were
       GE Medical Systems Information Technologies                 linked to JAM, and some Ministry officials and employees
       GmbH, Cilag GmbH International, Janssen                     were members of JAM. Id. ¶¶ 67, 69, 102, 165. According
       Phamaceutica NV, Pfizer Enterprises SARL,                   to plaintiffs, JAM used the Ministry to finance its terrorist
       and F. Hoffman-La Roche Ltd. (collectively,                 activities and had “de facto control over the [Ministry’s]
       “foreign defendants”). All defendants join the              contracting process.” Id. ¶¶ 104-05. JAM capitalized on the
       foreign defendants’ motion to dismiss for lack of           Ministry’s “lack of any modern logistics system” and inability
       jurisdiction as to plaintiffs’ state law claims.            to “track[ ] the movement of goods and devices,” id. ¶ 107,
While I deeply sympathize with plaintiffs for the losses           by “commandeering MOH facilities” and “looting MOH’s
they have endured, losses for which this country will be           inventory for profits.” Id. ¶ 3.
forever indebted, I cannot conclude that the law provides
the relief plaintiffs seek in this case. Accordingly, and after    Beginning in 2004, defendants entered into supply
due consideration of the briefing, oral argument, the relevant     agreements with the Ministry for the shipment of medical
law, the entire record, and for the reasons stated below,          goods and equipment into Iraq. Id. ¶¶ 4–6, 128. Those
foreign defendants’ Motion to Dismiss for lack of personal         contracts went through the Ministry’s procurement process,
jurisdiction and defendants’ Motion to Dismiss for lack of         and they were negotiated and executed at “in-person meetings
subject-matter jurisdiction are GRANTED.                           inside the Ministry’s headquarters building in Baghdad.” Id.
                                                                   ¶¶ 10, 119, 121. Among other things, the contracts’ terms
                                                                   generally reflected the country of origin of the goods being
                                                                   sold. Id. ¶ 122. According to plaintiffs, suppliers would also
                      BACKGROUND
                                                                   “typically ... make the sale pursuant to an irrevocable letter
In March 2003, the United States and Coalition armed forces        of credit” in order to guarantee suppliers were paid for the
invaded Iraq and removed Saddam Hussein from power. See            goods. Id. ¶¶ 124, 127.
Third Am. Compl. (“TAC”) ¶ 54 [Dkt. # 124]. Following his
removal, U.S., Coalition, and Iraqi military forces worked to      In addition to the medical goods contemplated by the
rebuild Iraq while also engaged in years of armed conflict         contracts, defendants provided Ministry officials with in-kind
against various armed insurgent forces, including a group          drugs and equipment free of charge. Id. ¶¶ 5, 116, 117. In
named Jaysh al-Mahdi (“JAM”). See id. ¶¶ 54, 55, 59-61,            fact, Kimadia’s standard bid instructions directed companies
333; Defs.’ Mot. at 4. JAM functioned as the terrorist arm         to provide extra goods for free as part of their agreements. Id.
of the Iraqi Sadrists, a political group that was hostile to the   ¶ 120. Those goods “functioned as cash equivalents in Iraq”
United States. Id. ¶¶ 56, 58-59. JAM was also supported by         because they “possessed high street value” and “could be
the terrorist group Hezbollah, which sought to undermine the       effectively monetized on regional black markets.” Id. ¶ 117.
United States’ efforts in Iraq and provided JAM with training,     After the contracts were executed, defendants would ship both
supplies, and recruits. Id. ¶¶ 56, 62, 357.                        the contract goods and the free goods to a Kimadia warehouse
                                                                   in Iraq. Id. ¶ 128. After Kimadia transferred the inventory
 *2 Throughout Saddam’s regime and after, Iraq maintained          to Ministry warehouses, the goods were “often diverted” by
a government-run healthcare system operated by the Iraqi           Ministry employees to the black market. Id. On top of the
Ministry of Health (“the Ministry” or “MOH”) and the               free goods, defendants also made cash payments to Ministry
Ministry’s state-owned import subsidiary, Kimadia. Id. ¶¶          officials through “corrupt local agents.” Id. ¶¶ 6, 142, 145.
2, 72. The Ministry was a “sprawling bureaucracy” that
employed “every public-sector doctor, pharmacist, nurse, and       According to plaintiffs, defendants’ provision of free goods
medical technician in Iraq.” Id. ¶ 72. Kimadia was responsible     and cash payments to the Ministry financed JAM throughout
for “importing and distributing” medical goods and had a           the period between 2004 and 2013. See id. ¶¶ 7, 13, 167.
monopoly over all medical imports in Iraq. Id. ¶¶ 72, 119.         The Sadrists controlled both the Ministry and Kimadia,
                                                                   which they used to supply JAM with “resources critical to
                                                                   its terrorist operations.” Id. ¶ 167. During that time, JAM



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Case   1:19-cv-00007-CBA-VMS Document 150-1 Filed 07/23/20 Page 3 of 11 PageID #: 8607
 Atchley v. AstraZeneca UK Limited, Slip Copy (2020)
2020 WL 4040345

carried out numerous terrorist attacks, capturing, torturing,        allegations.” See City of Harper Woods Emps.’ Ret. Sys. v.
and murdering Americans. See, e.g., id. ¶¶ 14, 333-46, 463,          Olver, 589 F.3d 1292, 1298 (D.C. Cir. 2009).
787, 808. Some of those attacks killed or injured plaintiffs or
their relatives. Id. ¶¶ 16, 62, 408-3180.

                                                                                             ANALYSIS

                    LEGAL STANDARD                                   I. Personal Jurisdiction Over the Foreign Defendants
                                                                     and State Law Claims
To survive a motion to dismiss for lack of personal jurisdiction
under Federal Rule of Civil Procedure 12(b)(2), plaintiffs              A. The Foreign Defendants
must “establish[ ] a factual basis for the exercise of               The foreign defendants move to dismiss all of plaintiffs’
personal jurisdiction over the defendant[s].” Crane v. New           claims for lack of specific personal jurisdiction under the
York Zoological Soc., 894 F.2d 454, 456 (D.C. Cir. 1990).            Due Process Clause of the Fifth Amendment. 3 Defs.’ Juris.
Although “factual discrepancies appearing in the record must         Mot. at 1. A foreign defendant is subject to specific personal
be resolved in favor of the plaintiff,” id., the Court “need         jurisdiction when it has certain “minimum contacts” with the
not accept inferences drawn by plaintiffs if such inferences         forum such that it “should reasonably anticipate being haled
are unsupported by the facts,” Livnat v. Palestinian Auth.,          into court there.” GTE New Media Servs. Inc. v. BellSouth
851 F.3d 45, 57 (D.C. Cir. 2017) (internal quotation marks           Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000) (quoting World-
omitted). “Mere conclusions or ‘bare allegation[s]’ do not           Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297
constitute the prima facie case for jurisdiction that this           (1980)); see also Int'l Shoe Co. v. Washington, 326 U.S.
standard requires.” Fawzi v. Al Jazeera Media Network, 273           310, 316 (1945) (requiring “certain minimum contacts”). That
F. Supp. 3d 182, 186 (D.D.C. 2017) (quoting Livnat, 851 F.3d         “ ‘fair warning’ requirement is satisfied if the defendant
at 57).                                                              has ‘purposefully directed’ his activities at residents of the
                                                                     forum, and the litigation results from alleged injuries that
 *3 On a motion to dismiss for lack of subject-matter                ‘arise out of or relate to’ those activities.” Burger King
jurisdiction under Rule 12(b)(1), plaintiffs again bear the          Corp. v. Rudzewicz, 471 U.S. 462, 472-73 (1985) (citations
burden of establishing jurisdiction. See Lujan v. Defs. of           omitted). A defendant may also create the requisite minimum
Wildlife, 504 U.S. 555, 561 (1992). If a plaintiff’s claims          contacts by “purposefully avail[ing] himself of the benefits
present nonjusticiable political questions, the case must be         and protections of [the forum’s] laws.” Id. at 482.
dismissed for lack of subject-matter jurisdiction under Rule
12(b)(1). See Schlesinger v. Reservists Comm. to Stop the            3
                                                                            Plaintiffs do not argue that this Court has general
War, 418 U.S. 208, 215 (1974); Al-Tamimi v. Adelson, 916                    personal jurisdiction over any of the foreign
F.3d 1, 7-8 (D.C. Cir. 2019). In making that assessment, a                  defendants. Nor could they. Their allegations do
court must “assume the truth of all material factual allegations            not suggest, let alone establish, that the foreign
in the complaint and construe the complaint liberally, granting             defendants—all of which are incorporated abroad
plaintiff the benefit of all inferences that can be derived from            —are “essentially at home in the forum.” Daimler
the facts alleged.” Am. Nat'l Ins. Co. v. FDIC, 642 F.3d 1137,              AG v. Bauman, 571 U.S. 117, 122 (2014); see TAC
1139 (D.C. Cir. 2011) (internal quotation marks omitted).                   ¶¶ 17, 21, 23, 27, 31, 35.

To survive a motion to dismiss under Federal Rule of Civil           The “minimum contacts” inquiry “focuses ‘on the
Procedure 12(b)(6), “a complaint must contain sufficient             relationship among the defendant, the forum, and the
factual matter, accepted as true, to ‘state a claim to relief that   litigation.’ ” Walden v. Fiore, 571 U.S. 277, 284 (2014)
is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678    (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570        (1984)). For specific jurisdiction to exist, “the defendant’s
(2007)). Again, I must accept as true all factual allegations in     suit-related conduct must create a substantial connection with
the complaint and draw all reasonable inferences in favor of         the forum.” Id. That “necessary relationship” must “arise
the plaintiffs, but I need not “accept inferences unsupported        out of contacts that the ‘defendant himself creates with the
by facts or legal conclusions cast in the form of factual            forum,” and the defendant’s contacts must be with the forum
                                                                     itself, not persons who reside there. Id. at 284-85. When



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Case   1:19-cv-00007-CBA-VMS Document 150-1 Filed 07/23/20 Page 4 of 11 PageID #: 8608
 Atchley v. AstraZeneca UK Limited, Slip Copy (2020)
2020 WL 4040345

personal jurisdiction is challenged under the Due Process            wrongdoing intentionally directed at a California resident”);
Clause of the Fifth Amendment, the relevant forum is the             Mwani v. bin Laden, 417 F.3d 1, 13 (D.C. Cir. 2005) (holding
“United States as a whole.” Livnat, 851 F.3d at 55.                  exercise of personal jurisdiction over bin Laden and al Qaeda
                                                                     —the primary participants—was proper).
 *4 Plaintiffs advance two theories as to why this Court
has specific personal jurisdiction over the foreign defendants.      On this point, the Second Circuit’s decision in In re Terrorist
First, plaintiffs contend that the foreign defendants’ conduct       Attacks is instructive. There, the court concluded jurisdiction
was “aimed at or has an effect in the forum” such that               was lacking, despite plaintiffs’ allegations that defendants
specific jurisdiction exists. Pls.’ Opp. to Defs.’ Juris. Mot.       “intended to fund al Qaeda through their donations to Muslim
(“Pls.’ Juris. Opp'n”) at 9 [Dkt. # 133]. In plaintiffs’ view, the   charities.” In re Terrorist Attacks, 538 F.3d at 95. Plaintiffs
foreign defendants “knowingly financed terrorist attacks that        did not allege, however, that defendants “directed” the attacks
targeted” Americans and thereby “aligned themselves” with            or “commanded” or “authorized” al Qaeda to commit them.
conduct that was “purposefully directed at the United States.”       Id. at 94. Thus, “[e]ven if the [defendants] were reckless in
Id. (internal quotation marks omitted). Second, plaintiffs           monitoring how their donations were spent, or could and did
assert that the foreign defendants “purposefully availed             foresee that recipients of their donations would attack targets
themselves” of the United States’ “benefits and protections.”        in the United States, that would be insufficient to ground the
Id. at 12. Neither theory has merit.                                 exercise of personal jurisdiction.” Id. at 94-95.

With respect to the first theory, plaintiffs have not established    This same principle applies with full force here. Plaintiffs
that the foreign defendants’ suit-related conduct—namely,            do not allege that the foreign defendants were primary
transactions for medical goods with the Ministry—was                 participants in JAM’s attacks on U.S. citizens. Thus, even
“substantially connected” to, or “purposefully directed” at,         if they were somehow aware of JAM’s upcoming attacks
the United States. To the contrary, all the relevant conduct         or planned attacks on U.S. citizens in Iraq, “their contacts
that plaintiffs contend gives rise to liability under the ATA        with the United States would remain far too attenuated to
occurred in Iraq, not the United States. Perhaps most                establish personal jurisdiction in American courts.” Id. at
importantly, the alleged terrorist funding occurred in Iraq.         95. Indeed, even assuming “that acts of violence committed
See, e.g., TAC ¶¶ 165, 168-69, 173, 179. As did the terrorist        against residents of the United States were a foreseeable
attacks that killed or wounded plaintiffs. Id. ¶¶ 333-46,            consequence of the [foreign defendants’] alleged indirect
408-3180. So too foreign defendants’ allegedly corrupt               funding of [JAM], ... foreseeability is not the standard for
payments and in-kind donations to Iraqi officials. Id. ¶¶            recognizing personal jurisdiction.” Id. Plaintiffs must instead
128, 133-37, 142. And with respect to the allegedly corrupt          show the foreign defendants “expressly aimed” intentional
contracts, the terms were set in Iraq, the bids were submitted       tortious acts at U.S. citizens. Calder, 465 U.S. at 789. Like the
in Iraq, and the contracts were hand delivered in Iraq. Id. ¶¶       plaintiffs in In re Terrorist Attacks, they have not done so here.
120, 121. None of that conduct has any substantial connection
to the United States.                                                 *5 Plaintiffs counter that the foreign defendants provided
                                                                     financial “support directly to a [terrorist group] when [the
Plaintiffs nonetheless insist that jurisdiction exists because       group] allegedly was known to be targeting the United
the medical goods provided to the Ministry were used by              States.” Pls.’ Juris. Opp'n at 10 (quoting In re Terrorist
JAM to perpetrate terrorist attacks against U.S. citizens. But       Attacks on Sept. 11, 2001, 714 F.3d 659, 678 (2d Cir.
defendants were not “primary participants” in the attacks,           2013)). Thus, in plaintiffs’ view, the “effects” of the foreign
and indirect funding to a terrorist organization does not itself     defendants’ conduct are sufficiently connected to the United
confer jurisdiction because that conduct is not “expressly           States to confer specific jurisdiction. Id. at 10-11. That
aimed” at the United States. See In re Terrorist Attacks on          theory, however, is belied by plaintiffs’ own allegations.
Sept. 11, 2001, 538 F.3d 71, 94, 95 (2d Cir. 2008), abrogated        In their complaint, plaintiffs allege that “[d]efendants knew
on other grounds, (holding that plaintiffs’ allegations that         or recklessly disregarded that their corrupt transactions
defendants “intended to fund al Qaeda through their donations        with MOH financed Jaysh al-Mahdi terrorist attacks.” TAC
to Muslim charities” was insufficient); cf. Calder v. Jones,         ¶ 180 (emphasis added). By those terms, defendants’
465 U.S. 783, 790 (1984) (concluding that court had                  transactions with the Ministry were—at best—indirectly
personal jurisdiction over “primary participants in an alleged       connected to JAM’s terrorist attacks, and they were therefore



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
Case   1:19-cv-00007-CBA-VMS Document 150-1 Filed 07/23/20 Page 5 of 11 PageID #: 8609
 Atchley v. AstraZeneca UK Limited, Slip Copy (2020)
2020 WL 4040345

not “expressly aimed” at the United States such that specific     21. Nor do those practices constitute the suit-related conduct
jurisdiction is proper. See In re Terrorist Attacks, 538 F.3d     underlying plaintiffs’ ATA claims. Rather, those practices
at 95; Burnett v. Al Baraka Inv. & Dev. Corp., 292 F. Supp.       are at best tangential to plaintiffs’ claims that the foreign
2d 9, 21-23 (D.D.C. 2003) (concluding the court lacked            defendants entered into corrupt contracts in Iraq with the
personal jurisdiction over Saudi prince that donated to Islamic   Iraqi Ministry. Accordingly, they cannot form the basis for
charities “knowing that those foundations funded terrorist        specific jurisdiction. Walden, 571 U.S. at 284 (noting that
organizations including Al Qaeda”). 4                             defendant’s “suit-related conduct must create a substantial
                                                                  connection with the forum” (emphasis added)); see also
4                                                                 Waldman v. Palestine Liberation Org., 835 F.3d 317, 335 (2d
       Plaintiffs’ briefing only confirms that this theory
                                                                  Cir. 2016) (noting suit-related conduct is that which “could
       of specific jurisdiction is meritless. According
                                                                  have subjected [defendants] to liability under the ATA”);
       to plaintiffs, the foreign defendants “structured
                                                                  Sharp Corp. v. Hisense USA Corp., 292 F. Supp. 3d 157, 171
       their transactions with the Ministry to send
                                                                  (D.D.C. 2017) (evaluating what plaintiffs’ claims are “really
       resources directly to Jaysh al-Mahdi, and they
                                                                  about”).
       did so while knowing that Jaysh al-Mahdi was
       targeting Americans in particular.” Pls.’ Juris.
                                                                   *6 Plaintiffs’ arguments to the contrary are not compelling.
       Opp'n at 11 (first emphasis added) (citations
                                                                  Plaintiffs contend that the foreign defendants’ “most
       omitted). Although plaintiffs insist that the foreign
                                                                  expensive and valuable products had to be made in the
       defendants sent resources “directly” to JAM, the
                                                                  United States due to the unique advantages offered by U.S.
       reality is that any resources went through the
                                                                  manufacturing facilities” and that their sales to the Ministry
       Ministry.
                                                                  “depended on” drugs and devices “that could only be made
Plaintiffs’ second theory of personal jurisdiction is similarly   in America.” Pls.’ Juris. Opp'n at 13-14, 16 (first emphasis
unpersuasive. Plaintiffs contend that the foreign defendants      added). In plaintiffs’ view, that “reliance on the United States”
“purposefully availed themselves” of the United States’           was “a material part of the [f]oreign [d]efendants’ corrupt
“benefits and protections” by (1) “sourcing and distributing      conduct” because it allowed them to “increase[ ] the black-
medical goods from their U.S. affiliates” and (2) by paying       market value of their corrupt ‘free goods’ payments.” Id. at
certain banking fees through the New York banking system.         13, 14. I disagree. For one thing, many of the goods sold by the
Pls.’ Juris. Opp'n at 12-13, 17-18. With respect to the           foreign defendants were sourced from countries other than the
sourcing of medical goods, plaintiffs argue that the foreign      United States. Defs.’ Juris. Mot. at 5-6. And, to the extent the
defendants created the requisite “minimum contacts” because       Ministry insisted that the foreign defendants identify country
they “enter[ed] into ... contract[s] that ha[d] a ‘substantial    of origin, that requirement appears to have been because the
connection with” the United States. Id. at 13 (quoting            Ministry was “suspicious of counterfeit drugs,” not because
Helmer v. Doletskaya, 393 F.3d 201, 205 (D.C. Cir. 2004)).        U.S.-sourcing increased the value of the goods. TAC ¶
Specifically, they argue that the foreign defendants’ “corrupt    122. Indeed, plaintiffs offer no non-conclusory allegations
contracts” with Kimadia involved (1) “affiliat[ing] with          that plausibly suggest that sourcing from the United States
at least one U.S. manufacturer so it could sell U.S.-             specifically was material to the Ministry contracts. Their
made drugs or devices to Kimadia;” (2) “work[ing] closely         allegations certainly do not establish that these purported U.S.
with U.S.-based personnel to fulfill Kimadia’s orders;” (3)       contacts were substantial to their claims such that the exercise
“procur[ing] critical paperwork from the United States,           of specific jurisdiction would be appropriate. As the foreign
including export certificates and FDA approvals;” and (4)         defendants point out, were the Court to adopt plaintiffs’
“expressly certif[ying] on at least one occasion that it was      theory that personal jurisdiction “rest[s] on the mere fact that
sourcing its goods from the United States.” Id.                   the ‘value’ of a foreign transaction is ‘magnif[ied]’ because
                                                                  the goods sold were originally manufactured in the United
None of those alleged contacts, however, amounts to               States[,] ... personal jurisdiction would extend to countless
relevant suit-related conduct sufficient to confer specific       transactions between foreign entities that involve a U.S.-made
jurisdiction. Plaintiffs do not allege that the foreign           product.” Defs.’ Reply in Support of Juris. Mot. (“Defs.’
defendants’ manufacturing or sourcing practices were              Juris. Reply”) at 6 [Dkt. # 131]. 5
themselves unlawful or could otherwise subject the foreign
defendants to liability under the ATA. Pls.’ Juris. Opp'n at



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case   1:19-cv-00007-CBA-VMS Document 150-1 Filed 07/23/20 Page 6 of 11 PageID #: 8610
 Atchley v. AstraZeneca UK Limited, Slip Copy (2020)
2020 WL 4040345

5                                                                  equipment, not banking services, and the close connection
       Plaintiffs also make the related argument that
                                                                   between the U.S. banking system and the “wrong alleged”—
       personal jurisdiction is proper because the
       foreign defendants “work[ed] with U.S. sales and            necessary to a finding or jurisdiction in Licci—is wholly
       manufacturing personnel to prepare bids to submit           lacking here.
       to” the Ministry. Pls.’ Juris. Opp'n at 14-15 (internal
       quotation marks omitted). In plaintiffs’ view, the
                                                                      B. State Law Claims
       foreign defendants’ “use [of] globally integrated
                                                                   All defendants move to dismiss plaintiffs’ state-law claims
       supply chains that relied on their own affiliates’
                                                                   for lack of personal jurisdiction under the Due Process Clause
       U.S. facilities” establishes jurisdiction. Id. at 15.
                                                                   of the Fourteenth Amendment. See Defs.’ Juris. Mot. at 25.
       Again, I see no substantial connection between
                                                                   Plaintiffs, in turn, appear to concede that I lack independent
       those purported contacts—which at best reflect
                                                                   jurisdiction over their state law claims, instead arguing that I
       a “typical manufacturer-distributor relationship
                                                                   should nevertheless exercise pendent jurisdiction over them
       among corporate affiliates”—and the conduct
                                                                   because I possess personal jurisdiction over their ATA claims.
       giving rise to plaintiffs’ claims. Defs.’ Juris. Reply
                                                                   Pls.’ Juris. Opp'n at 23. Because I lack jurisdiction over
       at 8.
                                                                   plaintiffs’ ATA claims, however, I decline to adopt pendent
The foreign defendants purported contacts with the New             jurisdiction over plaintiffs’ state law claims.
York banking system are likewise peripheral to this suit.
Plaintiffs contend that the foreign defendants “secured” their
“corrupt transactions with Kimadia” by “paying Kimadia for         II. Political Question
letters of credit,” which guaranteed that Kimadia paid the          *7 Defendants next argue that plaintiffs’ complaint should
foreign defendants under the parties’ contracts and therefore      be dismissed in its entirety because their claims present
“played a vital role in facilitating their sales by alleviating    non-justiciable political questions. Defs.’ Mot. at 22. The
[the] risk of non-payment.” Pls.’ Juris. Opp'n at 18. Those        political question doctrine “excludes from judicial review
letters of credit instructed defendants’ banks to reimburse        those controversies which revolve around policy choices
Kimadia’s bank, the Trade Bank of Iraq, for the banking            and value determinations constitutionally committed for
fees associated with the letters of credit. TAC ¶¶ 124-25;         resolution to the halls of Congress or the confines of the
see Pls.’ Juris. Opp'n at 18. Plaintiffs argue that those fees     Executive Branch.” Japan Whaling Ass'n v. Am. Cetacean
were “instrumental to facilitating the corrupt payments” to the    Soc., 478 U.S. 221, 230 (1986). Courts evaluate six factors in
Ministry that ultimately assisted JAM in its terrorist attacks     deciding whether a lawsuit presents a “political question”:
and, because foreign defendants paid those fees into the
Trade Bank of Iraq’s correspondent New York bank account,
they provide the requisite jurisdictional hook. Pls.’ Juris.                    [1] [A] textually demonstrable
Opp'n at 18-19. Please! None of the payments for letters                        constitutional commitment of the issue
of credit are connected to any allegedly unlawful payments.                     to a coordinate political department;
Nor were they connected to’ the allegedly corrupt contracts                     or [2] a lack of judicially discoverable
with the Ministry. Indeed, plaintiffs make no allegations that                  and manageable standards for
those payments were redirected to JAM or used to fund any                       resolving it; or [3] the impossibility
terrorist attacks. They are utterly divorced from the suit-                     of deciding without an initial
related conduct underlying plaintiffs’ claims.                                  policy determination of a kind
                                                                                clearly for nonjudicial discretion; or
Plaintiffs primarily rely on Licci ex rel. Licci v. Lebanese                    [4] the impossibility of a court’s
Canadian Bank, but that case is readily distinguishable.                        undertaking independent resolution
732 F.3d 161 (2d Cir. 2013). In Licci, the Second Circuit                       without expressing lack of the
concluded there was personal jurisdiction because the                           respect due coordinate branches of
defendant “repeated[ly] use[d] ... New York’s banking                           government; or [5] an unusual need
system” as “an instrument to achieve the very wrong                             for unquestioning adherence to a
alleged”—the transfer of funds to Hezbollah knowing those                       political decision already made; or
funds would assist terrorist attacks. Id. at 171-72. Plaintiffs’                [6] the potentiality of embarrassment
claims here involve the provision of medicines and medical


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
Case   1:19-cv-00007-CBA-VMS Document 150-1 Filed 07/23/20 Page 7 of 11 PageID #: 8611
 Atchley v. AstraZeneca UK Limited, Slip Copy (2020)
2020 WL 4040345

             from multifarious pronouncements by                    Ministry, that alone does not transform plaintiffs’ claims into
             various departments on one question.                   political questions. Plaintiffs do not allege that defendants
                                                                    violated the ATA simply by providing support to the Ministry.
                                                                    Rather, they contend that JAM “captured” the Ministry at
Baker v. Carr, 369 U.S. 186, 217 (1962). The doctrine               some time after the invasion, and defendants subsequently
remains, however, a “narrow exception” to the Judiciary’s           engaged in corrupt transactions with that compromised entity.
general “responsibility to decide cases properly before it.”        TAC ¶ 166. According to plaintiffs, those corrupt transactions
Zivotofsky ex rel. Zivotofsky v. Clinton, 566 U.S. 189, 194-95      “impaired U.S. efforts to improve the Iraqi health system.”
(2012). “Indeed, the political question doctrine mandates           Pls.’ Opp'n at 23 (citing TAC ¶¶ 112-20, 129-39, 142-45).
dismissal only if a political question is ‘inextricable from the    Accepting plaintiffs’ theory condemns defendants’ conduct,
case.’ ” Al-Tamimi, 916 F.3d at 8 (emphasis added) (quoting         not the United States Government’s general policy supporting
Baker, 369 U.S. at 217).                                            the Iraqi healthcare system. It thus does not present a political
                                                                    question “inextricable from the case.” Tamimi, 916 F.3d at 8.
Defendants argue that during the relevant time, “[i]t was U.S.
policy to fund, support, and rebuild the Ministry and Kimadia
                                                                    III. ATA Act-of-War Defense
through ... direct aid and support ... and [by] promoting
                                                                     *8 Defendants next contend that this Court should dismiss
private sector business with those agencies.” Defs.’ Mot. at
                                                                    all of plaintiffs’ ATA claims under the statute’s act-of-war
23. Thus, in their view, plaintiffs seek to hold defendants
                                                                    defense, which provides that “[n]o action shall be maintained”
liable “for conduct that mirrored and effectuated U.S. foreign
                                                                    for injuries arising from “any act occurring in the course
policy during the Iraq War” such that this Court “cannot
                                                                    of ... armed conflict between military forces of any origin.”
accept [p]laintiffs’ theories of liability without condemning
                                                                    18 U.S.C. §§ 2331(4)(C), 2336(a); see Defs.’ Mot. at 28. As
the U.S. Government’s policy of rebuilding, funding, and
                                                                    at least one court has recognized, that affirmative defense
encouraging private sector business with the Ministry.”
                                                                    raises legal and factual issues regarding what constitutes a
Id. at 22. Put differently, “[a]djudicat[ing] [p]laintiffs’
                                                                    “military force” or “armed conflict” that are “best addressed
claims would require the Court to question the wisdom of
                                                                    on a motion for summary judgment or at trial.” Gill v.
discretionary decisions made by the political branches in the
                                                                    Arab Bank PLC, 893 F. Supp. 2d 474, 510 (E.D.N.Y.
realm of foreign policy,” “risk condemning those sensitive
                                                                    2012). Those considerations warrant restraint here. Indeed,
U.S. foreign policy and national security decisions made
                                                                    plaintiffs’ complaint is replete with allegations that JAM was
during the Iraq War[,] and invit[e] the ‘embarrassment’ of
                                                                    not a military force, was not engaged in an “armed conflict,”
‘multifarious pronouncements’ by the different branches with
                                                                    and did not injure plaintiffs “in the course of” that conflict.
respect to those decisions.” Id. at 22-23 (internal quotation
                                                                    Pls.’ Opp'n at 29 (citing TAC ¶¶ 55, 347-56, 409-10); see id. at
marks and citations omitted).
                                                                    37-38 (describing injuries to civilian-plaintiffs). Defendants,
                                                                    unsurprisingly, disagree. See Defs.’ Mot. at 29-38. In light of
Not so fast! As an initial matter, as far as I am aware, no other
                                                                    those disputes, I decline to wade into that particular factual
court has dismissed ATA claims under the political question
                                                                    thicket at the motion-to-dismiss stage.
doctrine. See Pls.’ Opp. to Defs.’ Mot. (“Pls.’ Opp'n”) at 18
[Dkt. # 132]. And with good reason: ATA claims generally—
and plaintiffs’ claims in this suit—ask a court to interpret and    IV. Plaintiffs’ ATA Claims
apply a federal statute to a defendant’s private conduct. Id.       Plaintiffs contend that defendants are both directly and
Such statutory interpretation is a “familiar judicial exercise”     secondarily liable under the ATA. The ATA creates a private
decidedly in this Court’s wheelhouse. Zivotofsky, 566 U.S.          cause of action for those harmed by international terrorism,
at 196. And, to the extent this case touches on political           providing that “[a]ny national of the United States injured
questions, those issues are peripheral to, not “inextricable        in his or her person ... by reason of an act of international
from[,] the case.” Al-Tamimi v. Adelson, 916 F.3d at 8.             terrorism ... may sue therefor ... and shall recover threefold ...
                                                                    damages.” 18 U.S.C. § 2333(a). Thus, to prevail on an ATA
Nor do plaintiffs’ claims require this Court to opine on            claim, a plaintiff must show that (1) a U.S. national suffered
U.S. foreign policy. Although it may be true, as defendants         an injury; (2) an act of international terrorism occurred; and
emphasize, that the United States provided support to the           (3) the U.S. national’s injury occurred “by reason of” the act
Ministry and encouraged defendants to transact with the             of international terrorism.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                7
Case   1:19-cv-00007-CBA-VMS Document 150-1 Filed 07/23/20 Page 8 of 11 PageID #: 8612
 Atchley v. AstraZeneca UK Limited, Slip Copy (2020)
2020 WL 4040345

                                                                      “create[s] a more attenuated chain of causation ... than one
In 2016, Congress amended the ATA to permit aiding-and-               in which a supporter of terrorism provides funds directly to a
abetting liability claims. See 18 U.S.C. § 2333(d). Aiding-           terrorist organization.” Id. at 275; see Rothstein v. UBS AG,
and-abetting liability requires that “an act of international         708 F.3d 82, 97 (2d Cir. 2013). That is especially so when
terrorism” was “committed, planned, or authorized by an               the intermediary is a sovereign entity with “many legitimate
organization that had been designated as a foreign terrorist          agencies, operations, and programs to fund.” Rothstein, 708
organization under section 219 of the Immigration and                 F.3d at 97; see also Kemper v. Deutsche Bank AG, 911 F.3d
Nationality Act (8 U.S.C. 1189), as of the date on which              383, 393 (7th Cir. 2018) (“[A] sovereign’s affirmative choice
such act of international terrorism was committed, planned,           to engage in a wrongful act will usually supersede a third
or authorized.” Id. Such secondary liability extends to               party’s choice to do business with that sovereign.”). In those
“any person who aids and abets, by knowingly providing                circumstances, plaintiffs must provide “additional allegations
substantial assistance, or who conspires with the person who          supporting substantiality.” Owens, 897 F.3d at 276. They must
committed such an act of international terrorism.” Id.                “adequately plead facts” that defendants’ conduct “actually ...
                                                                      aided in” the act of terrorism. Id.

   A. Direct Liability                                                 *9 The Ministry’s involvement here defeats plaintiffs’
Plaintiffs allege that defendants are directly liable under           causation theory. Plaintiffs allege defendants contracted with
the ATA for supplying medicine and medical equipment to               the Ministry and Kimadia. TAC ¶¶ 121, 189, 213, 246,
the Ministry, after which JAM agents misappropriated those            283, 311. And, although plaintiffs allege the Ministry was
goods, sold them on the black market, and used the proceeds           “effectively captured” by JAM, id. ¶ 166, the Ministry
to fund the attacks that injured plaintiffs. TAC ¶¶ 3208-21;          remained a government agency responsible for Iraq’s
see 18 U.S.C. 2333(a). Those claims fail, however, because            healthcare system, id. ¶¶ 2, 72. Indeed, according to
plaintiffs do not plausibly allege that defendants caused their       plaintiffs’ allegations, after defendants shipped their goods
injuries.                                                             and equipment to Kimadia warehouses, Ministry officials
                                                                      diverted the material to JAM or JAM looted the inventory.
“[T]he ATA’s ‘by reason of language demands a showing of              Id. ¶¶ 3, 128. Those allegations, however, do not establish
proximate causation.” Owens v. BNP Paribus, S.A., 897 F.3d            the substantial connection between defendants and JAM
266, 273 (D.C. Cir. 2018); see also 18 U.S.C. § 2333(a).              necessary for proximate causation. Owens, 897 F.3d at 276.
“[P]roximate cause prevents liability where there is not
a sufficient link between the defendant’s conduct and the             Plaintiffs’ arguments to the contrary are, to say the least,
plaintiff’s injuries.” Crosby v. Twitter, Inc., 921 F.3d 617, 623     not persuasive. They first contend that to break the causal
(6th Cir. 2019) (“[A] butterfly in China is not the proximate         chain, the sovereign must “remain[ ] separate from the
cause of New York storms.”). “To survive a motion to dismiss          terrorist group.” Pls.’ Opp'n at 69. In their view, the
for failure to state a claim, [p]laintiffs must therefore plausibly   Ministry was “run by” JAM and was therefore not an
allege (1) that [defendants’] acts were ‘a “substantial factor”       “autonomous sovereign” intermediary. Id. Even accepting
in the sequence of events’ that led to their injuries and (2)         plaintiffs’ allegations that JAM co-opted the Ministry, the
that those injuries ‘must have been “reasonably foreseeable           law does not require independence from terrorist groups.
or anticipated as a natural consequence” of [defendants’]             In Owens and Rothstein, the sovereigns at issue—Sudan
conduct.” Owens, 897 F.3d at 273 (quoting Owens v. Republic           and Iran, respectively—were designated state sponsors of
of Sudan, 864 F.3d 751, 794 (D.C. Cir. 2017)).                        terrorism. See Owens, 897 F.3d at 269 (acknowledging
                                                                      Sudan provided al Qaeda with “critical financial, military,
Plaintiffs cannot satisfy this first requirement. To establish        and intelligence services.”); Rothstein, 708 F.3d at 85, 97
that defendants’ conduct was a “substantial factor,” plaintiffs       (rejecting plaintiffs’ causation theory despite their allegations
must show “some direct relation between the injury asserted           that Iran “controlled, funded, and operated” Hezbollah). And
and the injurious conduct alleged.” Id. at 273 n.8. In other          yet, those sovereigns’ intervening role defeated causation. So
words, defendants’ alleged wrongful conduct must have “led            too here.
directly” to the plaintiffs’ injuries. Id. And, as our Circuit
Court and others have recognized, because “the presence of            Plaintiffs’ contention that the Ministry was merely a
an independent intermediary” makes a defendant “more than             terrorist “front” without “legitimate agencies, operations,
one step removed from a terrorist act or organization,” it


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
Case   1:19-cv-00007-CBA-VMS Document 150-1 Filed 07/23/20 Page 9 of 11 PageID #: 8613
 Atchley v. AstraZeneca UK Limited, Slip Copy (2020)
2020 WL 4040345

and programs to fund” fails on plaintiffs’ own terms. See           who were members of [JAM].” Id. ¶ 145; see also id. ¶ 8
Pls.’ Opp'n at 70. In their complaint, plaintiffs alleged that      (“Cash bribes provided to [JAM] agents within MOH flowed
the Ministry administered Iraq’s “government-run healthcare         directly into [JAM’s] coffers.”). Those conclusory assertions
system,” provided “free medical care to all Iraqis,” and            lacking in any specific factual basis, however, cannot save
employed “every public-sector doctor, pharmacist, nurse,            plaintiffs’ direct-liability claims. See Owens, 897 F.3d at
and medical technician in Iraq.” TAC ¶¶ 2, 72. Even now,            276 (“[T]hese are conclusory allegations that do not meet
plaintiffs do not seriously contest, nor could they, that           Twombly’s plausibility standard with respect to the need for
the Ministry ran legitimate programs. Instead, they argue           a proximate causal relationship....” (quoting Rothstein, 708
that those programs—“like running clinics and employing             F.3d at 97)).
doctors”—functioned to perpetuate [JAM’s] social standing”
in Iraq. Pls.’ Opp'n at 70. While that may be so, plaintiffs
cannot escape the reality that the Ministry did not “exist solely      B. Aiding-and-Abetting Liability
to perform terrorist acts.” Kemper, 911 F.3d at 392.                Plaintiffs also claim that defendants aided and abetted JAM’s
                                                                    acts of terrorism. TAC ¶¶ 3181-207; see 18 U.S.C. § 2333(d)
Plaintiffs counter that defendants “bypass[ed] the Ministry”        (2). Under the 2016 amendments to the ATA, a defendant
when they provided free goods and “pa[id] direct cash               is indirectly liable for “an injury arising from an act of
bribes to terrorists.” Pls.’ Opp'n at 71, 72. Again, that           international terrorism committed, planned, or authorized
argument is belied by plaintiffs’ own allegations. Plaintiffs       by an organization that had been designated as a foreign
alleged the “free goods” were expressly contemplated by             terrorist organization” if the defendant “knowingly provid[ed]
defendants’ contracts with the Ministry, were provided to           substantial assistance, or ... conspire[d] with the person who
Ministry officials, and were delivered directly to Kimadia          committed such an act of international terrorism.” § 2333(d)
warehouses, after which they were stolen. See TAC ¶ 107             (2).
(explaining that medicine was stolen from warehouses), ¶
120 (“Kimadia’s standard bid instructions regularly instructed      Plaintiffs fail to satisfy the statutory requirements for aiding-
companies to specify the quantity of extra goods that they          and-abetting liability. Most obviously, plaintiffs do not allege
would provide for free”; “This demand for ‘free goods’ still        that an FTO “committed, planned, or authorized” the attacks
appears on the face of Kimadia’s standard instructions”), ¶         at issue. Id. Rather, plaintiffs contend they were injured by
123 (“[T]he standard sales contract typically contained ...         attacks carried out by JAM, which the Secretary of State has
the obligation to provide ‘free goods’ ”), ¶128 (free goods         never designated as an FTO. TAC ¶ 355. That fact is fatal to
“arrived at a Kimadia warehouse” and “had to be signed              plaintiffs’ aiding-and-abetting claims. Undaunted, plaintiffs
for by a Kimadia warehouse manager”); see also id. ¶ 136            seek to remedy this defect by contending JAM’s attacks were
(“Defendants used medical goods as cash equivalents to buy          “planned” or “authorized” by Hezbollah, a designated FTO,
off MOH officials”), ¶ 137 (“Defendants did not intend for          but that effort falls short in three ways. See Pls.’ Opp'n at
the ‘free goods’ provided to Kimadia to serve any legitimate        53-61.
charitable or medicinal purpose”), ¶ 139 (“Kimadia had an
obvious reason for demanding ‘free goods’ ”) (emphases              First, plaintiffs’ complaint does not allege that Hezbollah
added). Nothing in plaintiffs’ allegations suggests defendants      planned or authorized all of the attacks at issue. The best
engaged directly with JAM to “bypass” the Ministry. Indeed,         plaintiffs can muster is that Hezbollah-affiliated individuals
no alchemist could transmute those allegations now to survive       were involved in 22 out of the 300-plus attacks at issue,
dismissal.                                                          injuring 35 of 395 individuals. See Defs.’ Mot. at 61 &
                                                                    n.77. For the remaining attacks—which constitute the vast
 *10 With respect to cash bribes, plaintiffs alleged that           majority—plaintiffs offer no concrete factual allegations that
defendants “made other corrupt payments to MOH officials.”          Hezbollah “planned” or “authorized” them. See TAC ¶ 408
Id. ¶ 142 (emphasis added); see also id. (“From 2004-2013,          (alleging that each of the hundreds of attacks “committed or
it was standard practice for companies dealing with MOH             proximately caused by [JAM] ... was planned, authorized,
to pay ‘commissions.’ ”) (emphasis added). Again, plaintiffs        and/or carried out ... by Hezbollah”). That “[t]hreadbare
do not allege those direct payments were made to JAM. At            recital[ ]” is not enough. Iqbal, 556 U.S. at 678. 6
most, plaintiffs allege that “[o]n information and belief, each
[d]efendant paid significant ‘commissions’ to MOH officials



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
    Case 1:19-cv-00007-CBA-VMS Document 150-1 Filed 07/23/20 Page 10 of 11 PageID #:
Atchley v. AstraZeneca UK Limited, Slip Copy (2020)
                                       8614
2020 WL 4040345

6                                                                  “Jaysh al-Mahdi-Hezbollah Campaign.” TAC ¶¶ 3190-3207;
       Defendants “do not dispute the adequacy of
                                                                   Pls.’ Opp'n at 58-61. According to plaintiffs, that Campaign,
       [p]laintiffs’ allegations that a designated FTO
                                                                   which covers hundreds of separate attacks, constitutes an
       committed, planned, or authorized” those 22
                                                                   “act of terrorism” under § 2333(d)(2) that was “planned” or
       attacks. Defs.’ Mot. at 61 n.77. As explained infra,
                                                                   “authorized” by Hezbollah. See TAC ¶¶ 3191-92, 3202, 3206.
       even if plaintiffs satisfied this particular statutory
                                                                   I am not persuaded. The ATA imposes aiding-and-abetting
       requirement as to those 22 attacks, they fail to
       establish other statutory elements.                         liability for “an injury arising from an act of international
                                                                   terrorism committed, planned, or authorized” by an FTO. §
Second, to the extent plaintiffs allege that Hezbollah provided    2333(d)(2). To say the least, it would be quite unnatural to
general support to JAM by recruiting and training its              read that statutory language, as plaintiffs do, to mean that the
members, Pls.’ Opp'n at 53-54, those allegations do not            “act” causing injury was not the particular attack in which
establish that Hezbollah “planned” or “authorized” the attacks     a plaintiff was injured, but instead a collection of hundreds
at issue, 18 U.S.C. § 2333(d)(2). To “plan” means to “decide       of attacks spanning 16 years. Cf. Taamneh v. Twitter, Inc.,
on and arrange [it] in advance;” to “authorize” is to “give        343 F. Supp. 3d 904, 915-16 (N.D. Cal. 2018) (rejecting
official permission” or “approval.” Defs.’ Mot. at 61-62           plaintiffs’ argument that “act of international terrorism”
(quoting New Oxford American Dictionary (3d ed. 2010));            encompassed all of ISIS’s terrorist operations, rather than a
see also Pls.’ Opp'n at 53, 57 (conceding to “plan” is to          specific attack). Plaintiffs cannot collapse numerous attacks
“design,” and to “authorize” is to “endorse” through some          into one overarching campaign purportedly orchestrated by
“proper authority”). General support or encouragement is not       Hezbollah. Indeed, that argument appears to be yet another
enough. See Crosby, 921 F.3d at 626 (concluding plaintiffs’        attempt to skirt the requirement that an FTO “plan” or
allegations that ISIS “virtually recruited” the perpetrator were   “authorize” the particular “act of international terrorism,” and
insufficient to establish that it “authorized” the attack at       it fails for the same reasons noted above.
issue).
                                                                   Even if plaintiff’s established that an FTO committed,
 *11 Stymied by the plain text, plaintiffs resort to rewriting     planned, or authorized some of the attacks, they failed to plead
the statute. In their view, Hezbollah “planned” JAM’s attacks      that defendants substantially assisted JAM in carrying out
by “co-founding” JAM “as its terrorist proxy,” recruiting          the alleged acts of terrorism. To impose aiding-and-abetting
JAM fighters, and “instructing those fighters how to execute       liability, the ATA requires that a defendant “knowingly
attacks.” Pls.’ Opp'n at 53. And Hezbollah “authorized”            provid[ed] substantial assistance ... [to] the person who
the attacks by exerting “religious authority” over JAM             committed” the act of international terrorism. 18 U.S.C. §
“by virtue of its exalted status among Iraqi Shi’a” and            2333(d)(2). But plaintiffs allege that defendants provided
“operational authority through its role in recruiting, training,   medical goods and devices to the Ministry, not JAM. See,
and indoctrinating” JAM fighters. Pls.’ Opp'n at 57. That dog      e.g. TAC ¶ 128. As numerous courts have held, plaintiffs
won't hunt! Under plaintiffs’ logic, “a plaintiff could bring      “fail[ure] to allege a direct link between the defendants and
an ATA aiding-and-abetting claim for any attack committed          the individual perpetrator” warrants dismissal of their aiding-
by a non-FTO merely because it had in the past received            and-abetting liability claims. Crosby v. Twitter, Inc., 921 F.3d
‘material support and resources’ from a designated FTO.”           617, 627 n.6 (6th Cir. 2019) (collecting cases and noting that
Defs.’ Reply in Supp. Mot. (“Defs.’ Reply”) at 35 [Dkt. #          courts “routinely dismiss” aiding-and-abetting ATA claims on
129]. Unfortunately for plaintiffs, Congress opted for a more      that basis).
limited statute, circumscribing aiding-and-abetting liability
to situations where an FTO itself had a significant role in        Even assuming defendants were sufficiently connected
a particular attack. See 18 U.S.C. § 2333(d)(2). Plaintiffs        to JAM, plaintiffs’ allegations fail to establish that any
would erase that limitation entirely and extend liability to       assistance was “substantial.” For the assistance to be
circumstances not expressly contemplated by the statutory          “substantial,” the ATA “requires more than the provision of
text.                                                              material support to a designated terrorist organization.” Linde
                                                                   v. Arab Bank, PLC, 882 F.3d 314, 329 (2d Cir. 2018). Rather,
Third, Plaintiffs’ RICO theory is similarly out of step with       “the secondary actor [must] be ‘aware’ that, by assisting the
the statutory text. Plaintiffs argue that they were injured by     principal, it is itself assuming a ‘role’ in terrorist activities.”
a 16-year racketeering scheme by JAM and Hezbollah to              Id. (quoting Halberstam v. Welch, 705 F.2d 472, 477 (D.C.
expel Americans from Iraq, which plaintiffs refer to as the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              10
 Case 1:19-cv-00007-CBA-VMS Document 150-1 Filed 07/23/20 Page 11 of 11 PageID #:
Atchley v. AstraZeneca UK Limited, Slip Copy (2020)
                                    8615
2020 WL 4040345

                                                                       Halberstam, our Circuit Court considered whether the
Cir. 1983)); accord Crosby v. Twitter, Inc., 303 F. Supp.
                                                                       defendant was “one in spirit” with the tortfeasor or “desire[d]
3d 564, 574 (E.D. Mich. 2018), aff'd, 921 F.3d 617 (6th
                                                                       to make the venture succeed.” 705 F.2d at 484, 488. Here,
Cir. 2019). And, in enacting JASTA, Congress noted that
                                                                       plaintiffs allege defendants knowingly provided medical
the six factors identified in our Circuit Court’s decision in
                                                                       goods to the Ministry for economic gain and were aware those
Halberstam v. Welch were useful in determining “how much
                                                                       goods would be used by JAM to support terrorist attacks.
encouragement or assistance is substantial enough.” 705 F.2d
                                                                       TAC ¶¶ 4, 115; Pls.’ Opp'n at 46-47. Those allegations do
at 478; 18 U.S.C. § 2333 Statutory Note (Findings and
                                                                       not even suggest defendants were “one in spirit” with JAM’s
Purpose (a)(5)). Those factors are: (1) the nature of the act
                                                                       desire to kill American citizens in Iraq or that defendants
encouraged, (2) the amount of assistance given by defendant,
                                                                       intended to help JAM succeed in doing so. Crosby, 303 F.
(3) defendant’s presence or absence at the time of the tort, (4)
                                                                       Supp. 3d at 574 (noting defendants were not “of a mind to see
defendant’s relation to the principal, (5) defendant’s state of
                                                                       [the act of terrorism] take place” and concluding aiding and
mind, and (6) the duration of defendant’s assistance. 705 F.2d
                                                                       abetting liability “cannot be premised merely on a finding that
at 483-84. When applied to plaintiffs’ allegations, however,
                                                                       the defendant knowingly provided support to a designated
the Halberstam factors demonstrate defendants’ purported
                                                                       terrorist organization”); Taamneh, 343 F. Supp. 3d at 917
aid was not substantial.
                                                                       (concluding defendants not “one in spirit” with ISIS where
                                                                       plaintiffs did not allege defendants had “any intent to further
 *12 In evaluating the first and second factors, Halberstam
                                                                       ISIS’s terrorism”).
asks whether the act was “heavily dependent” on
the assistance provided, or whether the assistance was
                                                                       Finally, defendants contend the sixth factor—duration of the
“indisputably important” to, or an “essential part of” the act.
                                                                       aid provided—“does not play a significant role here in light
705 F.2d at 488. Plaintiffs allege that defendants provided the
                                                                       of the other factors.” Defs.’ Mot. at 59 n.75. I agree. Although
Ministry with medical supplies and equipment, and that JAM
                                                                       it is true, as plaintiffs point out, that defendants alleged aid
subsequently obtained and used those goods for financial
                                                                       spanned over a decade, that alone is not enough to establish
gain, which in turn helped them perpetrate terrorist attacks
                                                                       that aid was substantial, given the other factors.
that harmed plaintiffs. See TAC ¶¶ 3, 128. They do not
allege that defendants directly assisted JAM itself, or even
                                                                       Thus, having evaluated all of the factors identified in
that defendants indirectly provided goods that would plainly
                                                                       Halberstam, I cannot possibly conclude that defendants
assist JAM in its terrorist enterprise, like “instructions on
                                                                       “assum[ed] a role” in JAM’s terrorist activities such that any
how to build a bomb or obtain an assault rifle.” Crosby,
                                                                       assistance was “substantial.” Linde, 882 F.3d at 329. As such,
303 F. Supp. 3d at 574. Instead, plaintiffs seek to impose
                                                                       plaintiffs have failed to state a claim for aiding-and-abetting
liability for defendants’ provision of medical supplies like
                                                                       liability under the ATA. Those claims, accordingly, must be
ultrasound machines and catheters. Those allegations do
                                                                       dismissed.
not plausibly suggest that JAM’s attacks were “heavily
dependent” on defendants’ purported assistance, or that
defendants’ provision of medical goods was “indisputably
important” to the terrorist attacks. Halberstam, 705 F.2d                                     CONCLUSION
at 488. At most, they suggest defendants provided general
support to JAM through their contracts with the Ministry.              For all of the foregoing reasons, defendants’ motions to
But absent a link between that support and the principal               dismiss are GRANTED. A separate order consistent with this
violation, defendants’ purported assistance is not substantial.        decision accompanies this Memorandum Opinion.
With respect to the third and fourth factors, plaintiffs concede
defendants were not present at any of the attacks, nor did they
                                                                       All Citations
have a special relationship with JAM. Pls.’ Opp'n at 49-50.
                                                                       Slip Copy, 2020 WL 4040345
The fifth factor—state of mind—also weighs against finding
that defendants’ alleged assistance was substantial. In

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                11
